UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7755


KAIMEL L. GLENN,

                Plaintiff - Appellant,

          v.

E. LAYTON, CO, II,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-03430-WDQ)


Submitted:   April 28, 2011                   Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kaimel L. Glenn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kaimel      L.   Glenn    appeals    the   district     court’s    order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                          We

have     reviewed    the     record     and     find    no    reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     Glenn v. Layton, No. 1:10-cv-03430-WDQ (D. Md. Dec. 14,

2010).     We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented     in   the    materials

before    the   court    and   argument       would    not   aid   the   decisional

process.

                                                                           AFFIRMED




                                         2